144 F.3d 1148
UNITED STATES of America, Appellee,v.JUVENILE G.Z., Appellant.
No. 97-4322.
United States Court of Appeals,Eighth Circuit.
Submitted May 12, 1998.Decided May 21, 1998.

Robert A. Christenson, Sioux Falls, SD, argued, for Appellant.
Julie Irvine, Assistant U.S. Attorney, Sioux Falls, SD, argued, for Appellee.
Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
The district court sentenced G.Z., a Native American juvenile, to probation and ordered restitution payments after G.Z. pleaded guilty to burglarizing an occupied dwelling.  See 18 U.S.C. §§ 1153 & 5032 (1994);  S.D. Codified Laws Ann. § 22-32-1 (1988).  On appeal, G.Z. contends the district court improperly ordered full restitution without examining G.Z.'s financial resources.  See 18 U.S.C. § 3663(a) (Supp.  II 1996).  G.Z. does not dispute he pleaded guilty to a crime of violence, and in these circumstances, restitution is mandatory, not discretionary.  See id.  § 3663A(a)-(c);  see also U.S. Sentencing Guidelines Manual § 4B1.2(a) (1997);  United States v. Graham, 982 F.2d 315, 316 (8th Cir.1992) (per curiam) (burglary of a dwelling is a crime of violence for sentence enhancement purposes).  Thus, the district court was compelled to order full restitution without considering G.Z.'s economic circumstances.  See 18 U.S.C. § 3664(f)(1)(A) (Supp.  II 1996);  United States v. Williams, 128 F.3d 1239, 1241 (8th Cir.1997).  Although G.Z.'s plea agreement recommended the district court order restitution under § 3663, this section makes clear that discretionary restitution is not available for crimes of violence and § 3663A applies to these offenses.  The district court applied the law correctly, and we affirm.